ATTACHMENT B
                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


 UNITED STATES OF AMERICA,


         v.
                                                            Criminal Action No. 21-107 (RDM)

 BRUNO JOSEPH CUA,

                 Defendant.



                              DECLARATION OF DR. ALISE CUA

Under 28 U.S.C. § 1746, I, Dr. Alise Cua, state the following:

   1. I am the third-party custodian for Mr. Bruno Joseph Cua. By order of the Court, Mr. Cua
      is confined to my home in Fulton County, Georgia.

   2. From the period of ________, 2021 to _______, 2021, I attest that Bruno Joseph Cua has
      fully complied with each and every condition of his pre-trial release.

   3. I attest that if I become aware or have reason to believe that Bruno Joseph Cua has
      violated or will violate any conditions of his release, I will immediately report this
      information to the Pretrial Services Agency at (202) 442-1000.


I so declare, under penalty of perjury, that the foregoing is true and correct.

Executed on: _______________, 2021



                                                                     _________________________
                                                                     Dr. Alise Cua




                                                  2